DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-16, and 18-23 are pending this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on February 28th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
Claims 1, 5, 7, 9-10, 12, 16, and 20 has been amended. Claims 2, 8, and 17 have been canceled. Claims 21-23 are added.  As a result, claims 1, 3-7, 9-16, and 18-23 are pending in this office action.
Applicant’s argument to the rejections under 35 U.S.C 101 as being directed to non-statutory subject matter because the claim(s) as a whole are not significantly more than an abstract idea have overcome the rejection. The applicant amended the claims to include “extracting comment information each...webpage document, “generating index relationship, “integrating...the comment information, and “displaying the integrated comment information” providing a solution to perform primary search of webpages according to the search request and then performing a secondary search of comment information in the webpages according to the search request and then aggregate the comment information to present to the users. The applicant provides support on pg. 19 in the applicant’s specification indicating that the claims are not a mental process and that the claims integrate a judicial exception into a practical application. The rejection have been withdrawn due to the arguments filed on February 28th, 2022.

Response to Arguments
Applicant’s arguments, see pg. 11, filed on February 28th, 2022, with respect to the rejection of independent claims 1, 7, and 16 under 35 U.S.C 103, where the applicant asserts that Jain and Li do not teach or suggest “crawling a website of a network to obtain a plurality of webpage documents, wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents" as recited in amended independent claims 1, 7, and 16. Examiner agreed that the applied reference, Jain does not teach or suggest, the above limitation, the argument have been full considered and are persuasive. However, upon further consideration, a new ground of rejections is made in view of U.S Patent Application Publication 2017/0244661 issued to Blue et al. (hereinafter as “Blue”) is shown to teach the amended limitations.

Blue teaches crawling a website of a network to obtain a plurality of webpage documents (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)), wherein  each of the plurality of webpage documents comprises comment information (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”).

Blue further teaches extracting the comment information from each of the plurality of webpage documents (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”));

As such, Blue teaches crawling a website of a network to obtain a plurality of webpage documents (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)), wherein  each of the plurality of webpage documents comprises comment information (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)

Blue further teaches extracting the comment information from each of the plurality of webpage documents (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”));

Applicant’s arguments, see pg. 11, filed on February 28th, 2022, with respect to the rejection of independent claims 1, 7, and 16 under 35 U.S.C 103, where the applicant asserts that Jain and Li do not teach or suggest “generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents" as recited in amended independent claims 1, 7, and 16. Examiner agreed that the applied reference, Jain does not teach or suggest, the above limitation, the argument have been full considered and are persuasive. However, upon further consideration, a new ground of rejections is made in view of U.S Patent 9,449,080 issued to Guangsheng Zhang (hereinafter as “Zhang”) is shown to teach the amended limitations.

Zhang teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document...terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms);

As such, Zhang teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document...terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 12, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0244661 issued to Blue et al. (hereinafter as "Blue") in view of U.S Patent 9,449,080 issued to Guangsheng Zhang (hereinafter as “Zhang”) in further view of U.S Patent Application Publication 2013/0339342 issued to Jain et al. (hereinafter as “Jain”). 

	Regarding claim 1, Blue teaches a method for displaying comment information, wherein the method comprises: crawling a website of a network to obtain a plurality of webpage documents (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)), wherein 

each of the plurality of webpage documents comprises comment information (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)); 

extracting the comment information from each of the plurality of webpage documents (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”));

	Blue does not explicitly teach generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents;  receiving determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents corresponding to the search request; obtaining, according to the index relationship, at least one piece of comment information corresponding to the one or more determined webpage documents;

	However, Zhang teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document...terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms);

 receiving when a user performs an action or indicates a desire to search in a document collection, prominent terms in the search index can be displayed to the user as suggestions, and the user can either select one or more of the suggested terms to be included in a query, or follow the links to the documents that contain such terms); 

determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents corresponding to the search request (Zhang: Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms); 

obtaining, according to the index relationship, at least one piece of comment information corresponding to the one or more determined webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document, whether the document is in an open or viewable state or not, a portion or the whole of the content of the document can be sent to a text processing component of the system, and terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms. Col 21, lines 51-54; In addition to the topic terms displayed in a list format, and topic-comment pairs displayed in the tree or hierarchical format showing relationships between the topic and comments);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents). One of ordinary skill in the art would have been motivated to make such combination is to improve the relationship of displaying more relevant information access and utilization
(See: Zhang: Col 21, lines 53-57). In addition, the references (Blue and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue and Zhang are directed to a focused search engine and locate keyword position according to the metadata information.

The modification of Blue and Zhang teaches claimed invention substantially as claimed, however the modification of Blue and Zhang does not explicitly teach  integrating the at least one piece of comment information into comment integration information 

However, JAIN teaches  integrating the at least one piece of comment information into comment integration information The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and

 	displaying the comment integration information (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) to further include the teachings of JAIN (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information). One of ordinary skill in the art would have been motivated to make such combination is to display comments provided by the human editors to improve the user experience (See: JAIN: [0059]-[00060]). In addition, the references (Blue, Zhang, and Jain) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, and Jain are directed to a focused search engine and locate keyword position according to the metadata information.

	Regarding claim 3, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and JAIN further teaches the displaying the comment integration information comprises: displaying the comment integration information in a barrage form (JAIN: [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions. Further, the list of engaging comments corresponds to various topics associated with the query, thereby engaging attention of the user to a greater extent. Furthermore, the list of engaging comments is devoid of spam and abusive contents. Also, the list of engaging comments can be entry points to articles corresponding to the query, thereby increasing the network traffic to the web page hosting the articles); or displaying the comment integration information using a floating window or a sliding window.  

	Regarding claim 4, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and JAIN further teaches after the displaying the comment integration information, the method further comprises: receiving a publishing operation that is input by a user and that is based on the comment -2Application No. 16/700,292 Attorney Docket No. 60YN-301548 integration information (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes...At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions); and

publishing comment information of the user based on the publishing operation (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes...At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions).  

	Regarding claim 5, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and JAIN further teaches is generated in response to an operation on a comment displaying control in a pageIn one example, the user can type the query in a search box of the search engine. In another example, the user can click on the query, for example, trending entities listed on the web page. The query for a particular subject, for example a celebrity, is communicated to the server 105 through the network 110 by the electronic device 115 in response to the user inputting the query. The server 105 communicates the query to a retrieval engine included in the server 105. The retrieval engine retrieves a set of comment clusters associated with the query entered by the user. The comment clusters associated with the query are retrieved from a comment cluster database).  

	Regarding claim 6, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and JAIN further teaches the comment information comprises at least one of the following: identification information (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), 

a comment content (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), and 

a commenting time of a commenting user (JAIN: [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

	Regarding claim 7, Blue teaches a method for displaying comment information, wherein the method comprises: crawling a website of a network to obtain a plurality of webpage documents (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)), wherein 

each of the plurality of webpage documents comprises comment information (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”); 

extracting the comment information from each of the plurality of webpage documents (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)); 

Blue does not explicitly teach generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents;  receiving determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents corresponding to the search request; obtaining, according to the index relationship, at least one piece of comment information corresponding to the one or more determined webpage documents;

	However, Zhang teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document...terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms); 

receiving a search request from a terminal device (Zhang: Col 15, lines 51-54; when a user performs an action or indicates a desire to search in a document collection, prominent terms in the search index can be displayed to the user as suggestions, and the user can either select one or more of the suggested terms to be included in a query, or follow the links to the documents that contain such terms);

 	determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents associated with the search request (Zhang: Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms); 

obtaining, according to the index relationship, at least one piece of the comment information corresponding to the one or more determined webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document, whether the document is in an open or viewable state or not, a portion or the whole of the content of the document can be sent to a text processing component of the system, and terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms. Col 21, lines 51-54; In addition to the topic terms displayed in a list format, and topic-comment pairs displayed in the tree or hierarchical format showing relationships between the topic and comments);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents). One of ordinary skill in the art would have been motivated to make such combination is to improve the relationship of displaying more relevant information access and utilization
(See: Zhang: Col 21, lines 53-57). In addition, the references (Blue and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue and Zhang are directed to a focused search engine and locate keyword position according to the metadata information.

The modification of Blue and Zhang teaches claimed invention substantially as claimed, however the modification of Blue and Zhang does not explicitly into integrated comment information; and displaying the integrated comment information [[to]]on the terminal device.  

	However, JAIN teaches into integrated comment information (JAIN: [0045]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and 

displaying the integrated comment information [[to]]on the terminal device (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) to further include the teachings of JAIN (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information). One of ordinary skill in the art would have been motivated to make such combination is to display comments provided by the human editors to improve the user experience (See: JAIN: [0059]-[00060]). In addition, the references (Blue, Zhang, and Jain) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, and Jain are directed to a focused search engine and locate keyword position according to the metadata information.

	Regarding claim 9, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Zhang further teaches
the obtaining at least one piece of comment information associated withcarried in the search request matches [[the]]a title of [[the]]a webpage document (Zhang: Col 12, lines 48-54; When searching related information based on a particular document, whether the document is in an open or viewable state or not, a portion or the whole of the content of the document can be sent to a text processing component of the system, and terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments), 

determining, based on the index relationship, that the comment information in the webpage document is the comment information associated with the search information carried in the search request (Zhang: Col 12, lines 48-54; When searching related information based on a particular document, whether the document is in an open or viewable state or not, a portion or the whole of the content of the document can be sent to a text processing component of the system, and terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms. Col 21, lines 51-54; In addition to the topic terms displayed in a list format, and topic-comment pairs displayed in the tree or hierarchical format showing relationships between the topic and comments).  

	Regarding claim 12, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches after the obtaining at -4Application No. 16/700,292 Attorney Docket No. 60YN-301548 least one piece of comment information associated with carried in the search request and the comment information, and ranking the comment information based on the similarity between the search information and the comment information, to determine a ranking result of the comment information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query); or ranking the comment information based on a number of messages that indicate a popular opinion and that are associated with the comment information, to determine the ranking result of the comment information (JAIN: [0048]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments); or ranking the comment information based on an amount of content of the comment information, to determine the ranking result of the comment information (JAIN: [0036]; The processor 210 is also operable to select engaging comments from each comment cluster included in the set of comment clusters. The engaging comments are selected based on a degree of relevance associated with each of the engaging comments. The degree of relevance specifies the closeness of the comment with the query. The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments); or ranking the comment information based on a commenting time of the comment information, to determine the ranking result of the comment information; or determining a similarity between the search information and the title of the webpage document to which the comment information belongs, and ranking the comment information based on the similarity between the search information and the title of the webpage document to which the comment information belongs, to determine the ranking result of the comment information.  

	Regarding claim 15, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches the integrating the obtained at least one piece of comment information comprises: integrating the obtained at least one piece of comment information based on the ranking result of the comment information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query).  

	Regarding claim 16, Blue teaches a non-transitory computer-readable storage medium for displaying comment information (Blue: [0048]; Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory machine-readable medium or (2) in a transmission signal) or hardware-implemented modules), the storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: crawling a website of a network to obtain a plurality of webpage documents (Blue: [0038]; Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)), wherein

each of the plurality of webpage documents comprises comment information (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”); 

extracting the comment information from each of the plurality of webpage documents (Blue: [0038]; may crawl the information included in the content item in order to extract the aforementioned social activity history information (see FIG. 5). For example, the identification module 302 may store a list of social activity keyword such as “view(s)”, “like(s)”, “share(s)”, “comment(s)”. Similarly, by crawling webpages associated with content items, the identification module 202 may identify one or more comments posted in response to the content item (e.g., such comments are typically displayed at a lower portion of the content item below the words “comments”)); 

	Blue does not explicitly teach  generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents; receiving determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents corresponding to the search request; obtaining, according to the index relationship, at least one piece of the comment information -6Application No. 16/700,292Attorney Docket No. 60YN-301548corresponding to the one or more determined webpage documents;

	However, Zhang teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents (Zhang: Col 12, lines 48-54; When searching related information based on a particular document...terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms);

 receiving when a user performs an action or indicates a desire to search in a document collection, prominent terms in the search index can be displayed to the user as suggestions, and the user can either select one or more of the suggested terms to be included in a query, or follow the links to the documents that contain such terms); 

determining, based on the search request and the titles of the plurality of webpage documents, one or more of the plurality of webpage documents corresponding to the search request (Zhang: Col 12, lines 56-59; the system can include terms from the metadata associated with the document, such as titles or subtitles, headings, file names, comments, and other terms in certain metadata tags, etc. Col 18, lines 11-15; extracting comments on a given topic from multiple sources such as multiple Web pages, reviews, or other documents, or extracting terms that are identified as carrying related information about the topic, and displaying such comments. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms); 

obtaining, according to the index relationship, at least one piece of the comment information -6Application No. 16/700,292Attorney Docket No. 60YN-301548corresponding to the one or more determined webpage documents(Zhang: Col 12, lines 48-54; When searching related information based on a particular document, whether the document is in an open or viewable state or not, a portion or the whole of the content of the document can be sent to a text processing component of the system, and terms that are considered to be important in representing the topics or concepts can be extracted and returned. Col 21, lines 41-45; As described above, the relationships between the topic and comment terms can be identified using the methods disclosed in the referenced disclosures, such as based on the grammatical, semantic, contextual, positional, and frequency attributes associated with the terms. Col 21, lines 51-54; In addition to the topic terms displayed in a list format, and topic-comment pairs displayed in the tree or hierarchical format showing relationships between the topic and comments); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents). One of ordinary skill in the art would have been motivated to make such combination is to improve the relationship of displaying more relevant information access and utilization
(See: Zhang: Col 21, lines 53-57). In addition, the references (Blue and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue and Zhang are directed to a focused search engine and locate keyword position according to the metadata information.

The modification of Blue and Zhang teaches claimed invention substantially as claimed, however the modification of Blue and Zhang does not explicitly teach integrating the at least one piece of comment information into comment integration information 

However, JAIN teaches integrating the at least one piece of comment information into comment integration information The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and

 displaying the comment integration information (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) to further include the teachings of JAIN (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information). One of ordinary skill in the art would have been motivated to make such combination is to display comments provided by the human editors to improve the user experience (See: JAIN: [0059]-[00060]). In addition, the references (Blue, Zhang, and Jain) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, and Jain are directed to a focused search engine and locate keyword position according to the metadata information.

	Regarding claim 18, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches the displaying the comment integration information comprises: displaying the comment integration information in a barrage form (JAIN: [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions. Further, the list of engaging comments corresponds to various topics associated with the query, thereby engaging attention of the user to a greater extent. Furthermore, the list of engaging comments is devoid of spam and abusive contents. Also, the list of engaging comments can be entry points to articles corresponding to the query, thereby increasing the network traffic to the web page hosting the articles); or displaying the comment integration information using a floating window or a sliding window.  

	Regarding claim 19, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches after the displaying the comment integration information, the operations further comprise: receiving a publishing operation that is input by a user and that is based on the comment integration information (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments. At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions); and

 publishing comment information of the user based on the publishing operation (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments. At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions).  

	Regarding claim 20, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches wherein is generated in response to an operation on a comment displaying control in a page (JAIN: [0020]-[0021]; In one example, the user can type the query in a search box of the search engine. In another example, the user can click on the query, for example, trending entities listed on the web page. The query for a particular subject, for example a celebrity, is communicated to the server 105 through the network 110 by the electronic device 115 in response to the user inputting the query. The server 105 communicates the query to a retrieval engine included in the server 105. The retrieval engine retrieves a set of comment clusters associated with the query entered by the user. The comment clusters associated with the query are retrieved from a comment cluster database

	Regarding claim 21, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches the comment information comprises at least one of the following: identification information (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), a comment content (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), and a commenting time of a commenting user (JAIN: [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

	Regarding claim 22, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches the comment information comprises at least one of the following: -7Application No. 16/700,292 Attorney Docket No. 60YN-30 1548 identification information (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), 

a comment content (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), and 

a commenting time of a commenting user (JAIN: [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

Claim 10-11, 13-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0244661 issued to Blue et al. (hereinafter as "Blue") in view of U.S Patent 9,449,080 issued to Guangsheng Zhang (hereinafter as “Zhang”) in view of U.S Patent Application Publication 2013/00339342 issued to Jain et al. (hereinafter as “Jain”) in further view of U.S Patent Application Publication 2002/0099700 issued to Wen-Syan Li (hereinafter as "LI"). 

Regarding claim 10, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, however the modification of Blue, Zhang and Jain does not explicitly teach one or more of the plurality of webpage documents corresponding to the search request comprises: segmenting the title of the webpage document to determine segmented words of the title of the webpage document; segmenting a content of the search information to determine segmented words of the search information;
And if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document.

	However, Li teaches one or more of the plurality of webpage documents corresponding to the search request (Li: [0065]; A focused search may use the specified keywords so as to identify a set of matched, or relevant, topic categories to search; this identification may be based upon the hierarchical category tree structure, such as depicted in FIG. 2, inherent in the infrastructure of the search space. Additional, representative keywords may then be identified (from the pages or documents found to be relevant to the explicit keyword terms) and selected so as to expand the query terms to retrieve additional relevant documentsA focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance); 

segmenting a content of the search information to determine segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); and

if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) with the teachings of Jain (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information) to include the further teachings of Li (teaches segmenting the title of the webpage document to determine segmented words of the title of the webpage document and segmenting a content of the search information to determine segmented words of the search information). One of ordinary skill in the art would have been motivated to make such combination is to allow a unique approach to the task of query processing to provide a focused search utilizing keywords to identify a set of match according to the category according to the position (See: Li: [0058]). In addition, the references (Blue, Zhang, Jain, and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, Jain, and Li are directed to a focused search engine and locate keyword position according to the metadata information.

	Regarding claim 11, the modification of Blue, Zhang, Jain, and Li teaches claimed invention substantially as claimed, and Li further teaches after the segmenting a content of the search information to determine segmented words of the search information, the method further comprises: performing stop word filtering on the segmented words of the search information to obtain filtered segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); and

if the segmented words of the title of the webpage document comprise the filtered segmented words of the search information, determining that the search information matches the title of the webpage document (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows).  

Regarding claim 13, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, and Jain further teaches the determining a similarity between the search information and the comment information comprises: segmenting a content of the comment information to determine segmented words of the comment information (Jain: [0043]-[0044]; The query can be provided in various formats. Examples of the formats include, but are not limited to, text, image and voice. At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query. The comments are provided online by one or more users. [0046]; A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters);

segmenting a content of the search information to determine segmented words of the search information (Jain: [0043]-[0044]; The query can be provided in various formats. Examples of the formats include, but are not limited to, text, image and voice. At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query. The comments are provided online by one or more users. [0046]; A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters); and 

	The modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, however the modification of Blue, Zhang and Jain do not explicitly teach generating, based on the segmented words of the comment information, a first vector representing the comment information; generating, based on the segmented words of the search information, a second vector representing the search information; and determining the similarity between the search information and the comment information based on the first vector and the second vector.

	However, Li teaches generating, based on the segmented words of the comment information, a first vector representing the comment information(Li: [0067];  a vector model of information retrieval may be summarized as follows, where K i is a category or index term, dj is a document, and wij ≧0 is a weight associated with the pair (Ki,dj). The weight may be considered as quantifying the importance of the index term for describing document semantic content, and may simply be determined based upon keyword occurrence frequency); 

generating, based on the segmented words of the search information, a second vector representing the search information (Li: [0067]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model. The weight associated with each index term Ki in the category-specific keyword vector, Qcategory, may be determined by the system, for example, through topic distillation discussed above); and 

determining the similarity between the search information and the comment information based on the first vector and the second vector (Li: [0068]; retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0. Subsequently, the similarity between the modified query vector and the category-specific term vector may be computed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) with the teachings of Jain (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information) to include the further teachings of Li (teaches segmenting the title of the webpage document to determine segmented words of the title of the webpage document and segmenting a content of the search information to determine segmented words of the search information). One of ordinary skill in the art would have been motivated to make such combination is to allow a unique approach to the task of query processing to provide a focused search utilizing keywords to identify a set of match according to the category according to the position (See: Li: [0058]). In addition, the references (Blue, Zhang, Jain, and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, Jain, and Li are directed to a focused search engine and locate keyword position according to the metadata information.

Regarding claim 14, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, however the modification of Blue, Zhang and Jain does not explicitly teach the determining a similarity between the search information and the title of the webpage document to which the comment information belongs comprises: segmenting a content of the search information to determine segmented words of the search information; generating, based on the segmented words of the search information, a second vector representing the search information; segmenting the title to determine segmented words of the title; generating, based on the segmented words of the title, a third vector representing the title; and determining, based on the second vector and the third vector, the similarity between the search information and the title of the webpage document to which the comment information belongs.

	However, Li teaches the determining a similarity between the search information and the title of the webpage document to which the comment information belongs comprises: segmenting a content of the search information to determine segmented words of the search information; generating, based on the segmented words of the search information, a second vector representing the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows);

 	segmenting the title to determine segmented words of the title (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance); 

generating, based on the segmented words of the title, a third vector representing the title (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0); and

 	determining, based on the second vector and the third vector(Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0), 

the similarity between the search information and the title of the webpage document to which the comment information belongs (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Blue (teaches crawling a website of a network to obtain a plurality of webpage documents wherein each of the plurality of webpage documents comprises comment information; extracting the comment information from each of the plurality of webpage documents) with the teachings of Zhang (teaches generating index relationship between titles of the plurality of webpage documents and the comment information in the plurality of webpage documents) with the teachings of Jain (teaches integrating the at least one piece of comment information into comment integration information and displaying the comment integration information) to include the further teachings of Li (teaches segmenting the title of the webpage document to determine segmented words of the title of the webpage document and segmenting a content of the search information to determine segmented words of the search information). One of ordinary skill in the art would have been motivated to make such combination is to allow a unique approach to the task of query processing to provide a focused search utilizing keywords to identify a set of match according to the category according to the position (See: Li: [0058]). In addition, the references (Blue, Zhang, Jain, and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as Blue, Zhang, Jain, and Li are directed to a focused search engine and locate keyword position according to the metadata information.

Regarding claim 23, the modification of Blue, Zhang and Jain teaches claimed invention substantially as claimed, however the modification of Blue, Zhang and Jain does not explicitly teach determining one or more of the plurality of webpage documents corresponding to the search request comprises: segmenting the title of a webpage document to determine segmented words of the title of the webpage document, segmenting a content of search information carried in the search request to determine segmented words of the search information; and if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document.

Li teaches teaches the determining one or more of the plurality of webpage documents corresponding to the search request comprises: segmenting the title of a webpage document to determine segmented words of the title of the webpage document (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance), 

segmenting a content of search information carried in the search request to determine segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); and

 if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2017/0249384 issued to KANDYLAS et al. (hereinafter as “KANDYLAS”) teaches generating summary interface to help a user find comments of interest to the user by scrolling down the topics and analyze accordingly. 
U.S Patent Application Publication 2013/0191390 issued to Engel et al. (hereinafter as “Engel”) teaches obtaining social media and extract the content from each record and group them according to the features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/13/2022
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162